Title: To James Madison from James Simpson, 5 June 1802
From: Simpson, James
To: Madison, James


					
						No. 40.
						Sir
						Tangier 5th. June 1802.
					
					I have the honour to transmit herewith copy of No. 39. also translation of the Ministers answer to the Letter written him on the 25th. April by the Swedish Consul and myself on subject of His Majestys desire of sending Wheat to Tripoly, by which you will see he submits the propriety of that measure to the Letter of the Treaties of Sweden and the United States, with this Country.  Unfortunately neither make any provision for such a Case, nor are Blockaded Ports mentioned in them.
					Hitherto none of the Shipments have taken place.
					Sunday last the Governour sent for Mr. Wyk and me to shew us a Letter from His Majesty, desiring to know if we were yet authorised to grant Passports for that Wheat & the Tripoline Ship laying at Gibraltar, which of course was answered in the Negative.
					It did not appear he had been instructed to treat with us upon the subject, in the precise terms of the Ministers Letter.  we however did not fail to repeat to him that all sort of intercourse by Sea with Blockaded Ports was pointedly opposite to the Law of Nations, & common usage at this day.  This conference was held in the presence of the Commander of the Tripoline Ship, and one of their Ambassadors Secretarys, who brought the Letter from His Majesty.
					As I have heard of Commodore Dales safe arrival in America, I trust by next good opportunity I may have the very great satisfaction of receiving for my guidance, your directions respecting the Ship at Gibraltar, and on the other points I had submitted to your consideration so far as No. 38.
					Commodore Morris has been made fully acquainted with every dependency in this Country, necessary for his Information.
					It now appears His Majesty was by no means satisfied with the Articles composed the late Present from Sweden, either in regard to the choice or quality of them.  In consequence, the Governour of this place presented Mr. Wyk with a very extensive and costly list of what the Emperour wishes to have in two years hence, which this Gentleman did not see himself at liberty to receive:  the Governour told him it must be sent to Sweden, adding that if their new Ambassador brought those Articles he would be well received; but if he did not, he had better not come.
					The matter has been again referred to His Majesty both by the Governour and Consul.
					I understand a Ship is expected here from England with Guns and other Articles for the Emperour,  probably it may be Stores for the two Frigates launched at Rhabat: it will yet be some Months ’ere they can be ready for Sea.  I am very much afraid these Ships are intended to act against some Christian Power, and altho’ I should gladly hope the Flag of the United States will continue to be respected, yet lest the busyness of Tripoly should be made a pretext for the contrary, in my oppinion it will be highly proper that the Commanding Officer of the Mediterranean Squadron be instructed to have at least one Frigate on this Coast, when I may advise him of these Ships being nearly ready to leave Rhabat, in order that their conduct may be watched.  I beg leave to repeat what I have formerly said, that nothing will tend more to keep this Government in awe, than the Ships of War of the United States being frequently seen on its Coasts, and occasionaly in this and the other accessible Ports.
					From want of conveyance this has remained untill the 10th. June, which enables me to add, that last Night the Governour read to the Swedish Consul a Letter then received from His Majesty Muley Soliman, directing him not to put any hinderance to that Gentleman leaving this Country, but adding that he was to take with him his Secretary and all his dependants; and that if Sweden did not send him in the space of four Months the Articles contained in the Note tenderd Mr. Wyk, as mentioned above, Peace between the two Countrys would at that period cease.  I would gladly hope the affairs of Tripoly has not had any share in determining His Majesty to take this very severe measure, the more especialy as I know there was great cause of complaint on the quality of divers Articles, not only of the last but also the former Present made to His Majesty by Sweden.  I have the honour to be with great Respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
					
						As the Swedish Consul is to quit this Country in a few days, I do not consider it safe to Freight the Ships of that Nation, for Voyages to this part of the World.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
